                                                                                 FIL/2E0D
                                                                                        21
                                                                                                           MP
 1
                                                                                      1/7
                                                                             . BR                   UTON
                          UNITED STATES DISTRICT COURT          THOMA.SDG  ISTRICT COU
                                                                                       RT
 2                                                         C LE R K , U .S
                   NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
 3
     UNITED STATES,
 4
                    Plaintiff,
 5
     vs.                                                Case No.: 13-cr-844
 6
     HOWARD LEVENTHAL,
 7
                                                        JUDGE ANDREA R. WOOD
 8
                    Defendant

 9                                         NOTICE OF FILING
10
       To:          William Hogan, via email to: William.hogan@usdoj.gov
11                  John Lausch, via email to: john.lausch@usdoj.gov

12     Be advised that on this date I filed in the above captioned matter, the attached letter to
13
     Attorney General-Nominee, Judge Merrick Garland. Said letter was dispatched to Judge
     Garland’s home address which is redacted and cleansed from this filing.
14
               Yours truly,
15

16

17

18

19             ___________________________________________
               Howard Leventhal
20             Defendant pro se
21
               Date: January 7, 2021
22

23

24

25

26

27

28
     JUDGE ANDREA R. WOOD - 1
                                       Howard Leventhal
                                     1205 Prairie Brook Dr D1
                                        Palatine, IL 60074
                                ph 262-997-8570 | email HLEV3@AOL.COM

January 7, 2020
Merrick Garland                                STUNNING LEVEL OF MISCONDUCT AT DOJ

                                               Via Overnight Service
Judge Garland:
Please forgive me for writing to you at home. I wanted this message to be memorable and ahead
in line of all the other similar messages you are likely to receive. Thank God for yesterday’s final
resolution in Congress. I have new hope for America at long last, particularly in light of your
nomination as Attorney General.
I am a 64-year-old suburban Chicago father, trained as a pilot at Waukegan Airport which I
believe is a few miles from your birthplace. I had a long career in tech business development
prior to taking a series of “face-plants” in the aftermath of the 2008 market crash. While still
supporting my elderly parents, the daughter I adopted in China, my ex-wife who was dying
horribly of multiple sclerosis and needed 24/7 care, as well as my two stepsons – I committed
wire fraud and obtained a sizeable sum of money illegally. Thereafter I received a 60-month
sentence in federal prison and was released after about 39 months under elderly prisoner
provisions of the First Step Act, re-entering the community in April 2019.
All this however is secondary to my motive for writing now. I committed a crime. I deserved a
certain amount of time in prison as the relevant statutes dictate. My sentence was arguably
somewhere between 10x and 1,825 times the duration of the closest comparable sentence for
what can only be described as judicial misconduct also. But still this is nothing compared to the
“collateral” harms which have been wrecked upon me and continue to this day, twenty months
after my release, at the hands of DOJ personnel still retaining power in the matter.
The complaint attached, filed in Cook County Court provides on overview of my issues. Some of
the assertions are hyperbolic, because I am simply incredulous and overwrought about the fact
that not only have these things been done but they continue. The over-arching issue is this:
For self-promotion purposes the prosecutor in my case deliberately, designedly destroyed my
relationship with my beloved daughter, for whom I would surely sacrifice my life. I have dreamt
since adolescence of becoming a father and there is nothing about my existence remotely
approaching the sacred and holy place I hold for being my daughter’s father. Yet somehow this
miscreated (now former) prosecutor Winston Paes has used this and continues using it to
promote his current career in private practice, while being covered-for as recently as this week
by DOJ employees AUSA William Hogan and US Attorney for the Northern District of Illinois
John Lausch, who are copied on this letter and both of whom have now made themselves into co-
conspirators in the ongoing, Paes-created obstruction of justice conspiracy in my case.
During the sentencing phase of my case, ex-prosecutor Paes, the investigating FBI Agent
Christopher Delzotto, a Probation employee named Michelle Espinosa and my daughter’s mother
Mary Handeland, crafted and executed a plan inducing Mary to provide false testimony to the
court. The FBI agent perjured himself as well. Among all the false submissions purpose-built to
prolong my sentence was (the ludicrous fiction) that I posed some sort of threat to my daughter
and that the serious, chronic medical conditions I have were not as severe as I claimed.
Prosecutor Paes went so far as to recruit a Chicago physician to examine me and produce a
report in editable format including the doctor’s signature, which Paes then altered from the
original to support the outcome he wanted – which was the ludicrous sentence he then produced.
In doing this Paes used federal confidential witness monies to pay my ex-wife in subornation of
perjury.
Why does any of this matter to me now, seven years after my arrest? Because one of the quid pro
quos promised and delivered to my ex-wife in subornation of her perjury, was to eviscerate my
relationship with my daughter. In addition, I was literally tortured in prison through withheld
medical care because of the minimization of my condition inserted into the record by these
individuals. But this is the least of my present concerns. BOP “medical facilities” are
nightmarish places about which you will surely learn from others not long after taking office.
I have accepted almost everything about the extra-judicial abuses forced upon me since my
guilty plea. After all I obtained a serious amount of money from unsuspecting victims who had
no reason to suspect that some (but not all) of my representations to them were falsified. I
violated my own personal lifelong code of conduct, to my own endless shame and diminution of
my self-respect. There is no adequate excuse for my behavior. End of story.
Except the story has not ended there.
It is a bridge too far to expect me merely to accept that I must live out my life and never see or
interact with my daughter again – a posture that your soon-to-be employees continue attempting
to force upon me, as recently as this week. They have now sought to have the termination of my
period of supervised release rescinded, for among other reasons to continue the unbelievable,
outlandish coverup of egregious misconduct of government employees in my case. The seek to
reinstate control over me to harass me and intimidate me into ending my certain legal acts to
hold them and their colleagues legally responsible for all of the horrendous hurt and harm the
DOJ has cruelly, groundlessly inflicted upon me and my daughter. I just cannot and will not lay
down for this, not for one more minute.
Why do I write today?
My request of you pursuant to this letter, is to please investigate these issues and order these
miscreants to leave me the hell alone, as soon as possible after taking office as Attorney General.
I have committed no crimes since my release except the horrific offense of trying to find some
legal way to reconnect with my daughter. If there is some federal crime they think I’ve
committed they should charge me with it – or just go away. Their effort to bring me back under
daily control of Probation officers who participated in the design of the obstruction of justice
conspiracy which destroyed my relationship with my daughter, is something I would not believe
if I saw it in a movie. Yet it goes on and on.
What these NDIL DOJ employees should be doing, is arresting and charging ex-prosecutor
Winston Paes, the FBI Agent, several Probation officers and my ex-wife, rather than
perpetuating the ongoing obstruction of justice conspiracy as they are. Instead, they act like so
many government employees I have encountered through this long, sad experience – as self-
righteous, useless jackasses falsely posturing that it is not possible for anybody in law
enforcement to be wrong.
Except they are wrong.
I like you am a child of the 50s and 60s. Although in 1968 we witnessed severe falls from grace
of high government officials, we were raised to believe mostly that those entrusted with the
levers of government power have been generally, up to the responsibility. My personal
experience however is that the DOJ sees itself as a descendant of 18th century slavers and its
prisoners as chattel to be converted and leveraged into money by any means available. To
observe that I am beyond disappointed by this grandly understates the truth.
At minimum I would hope that you might inquire after taking office as to how these issues in
Chicago are being dealt-with. My primal goal however is finding some way to move these
people out of the way so that I may re-approach my daughter and reconnect with her in the gentle
way fathers are supposed to employ, rather than the scorched-earth way I am presently left with.
Any kind assistance you might provide would be eternally appreciated. I wish you all the best, a
speedy confirmation and much luck in your new responsibilities.


Best wishes,




Howard Leventhal


Cc:    John Lausch
       William Hogan
